Case 6:19-cv-00023-NKM-RSB Document 96 Filed 04/21/21 Page 1 of 3 Pageid#: 3672




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

  JOHN DOE,                                           )
                                                      )
                        Plaintiff,                    )
  v.                                                  ) Civil Action No. 6:19-CV-00023
                                                      )
  WASHINGTON AND LEE UNIVERSITY                       )
                                                      )
                        Defendants.                   )


       DEFENDANT’S PROPOSED ADDITIONAL QUESTIONS FOR JURY TRIAL
                           QUESTIONNAIRE

         Defendant Washington and Lee University, by counsel, proposes the following additional

  questions for this Court’s Jury Trial Questionnaire (ECF 84-1):

         1.     Are you currently scheduled to receive a dose of a COVID-19 vaccine?

                If yes, please explain.

         2.     Are you presently registered to be notified about the availability of a COVID-19
                vaccine?

                If yes, please explain.

         3.     Do you personally know the Honorable Norman K. Moon, the Honorable Robert
                S. Ballou, Andrew S. Gallinaro, David G. Harrison, Patricia M. Hamill, R. Craig
                Wood, Micah B. Schwartz, or Benjamin P. Abel?

                If yes, please explain.

         4.     Do you have any knowledge of the law firms of Conrad O’Brien, P.C., The
                Harrison Firm, P.C., or McGuireWoods LLP?

                If yes, please explain.

         5.     Have you or a close family member ever attended or been employed by Washington
                & Lee University?

                If yes, please explain.
Case 6:19-cv-00023-NKM-RSB Document 96 Filed 04/21/21 Page 2 of 3 Pageid#: 3673




         6.     Did you attend a four-year college or university?

                If yes, please explain.

         7.     Have you ever been suspended or expelled from a college or university, or been
                charged with an offense that might have resulted in suspension or expulsion?

                If yes, please explain.

         8.     Have you or an immediate family member been the victim of a sexual assault? If
                so, was it resolved to your satisfaction?

                If yes, please explain.


  Dated: April 21, 2021                       Respectfully submitted,


                                              WASHINGTON & LEE UNIVERSITY

                                              By:    /s/

                                              R. Craig Wood (VSB # 24264)
                                              Micah B. Schwartz (VSB # 77299)
                                              Benjamin P. Abel (VSB # 88961)
                                              MCGUIREWOODS LLP
                                              652 Peter Jefferson Parkway, Ste. 350
                                              Charlottesville, VA 22902
                                              (Office) (434) 977-2558
                                              (Fax) (434) 980-2274
                                              cwood@mcguirewoods.com
                                              mschwartz@mcguirewoods.com
                                              babel@mcguirewoods.com

                                              Counsel for Defendant




                                                 2
Case 6:19-cv-00023-NKM-RSB Document 96 Filed 04/21/21 Page 3 of 3 Pageid#: 3674




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 21st of April 2021, a true copy of the foregoing was filed with
  the Court using the CM/ECF system, which will send notification of such filing to the following:

                                David G. Harrison (VSB #17590)
                                THE HARRISON FIRM, PC
                                5305 Medmont Circle SW
                                Roanoke, VA 24018
                                Tel: (540) 777-7100
                                Fax: (540) 777-7101
                                david@harrisonfirm.us

                                Patricia M. Hamill (Pa. I.D. No. 48416)
                                CONRAD O’BRIEN PC
                                1500 Market Street, Centre Square
                                West Tower, Suite 3900
                                Philadelphia, PA 19102
                                Tel: (215) 864-9600
                                Fax: (215) 864-9620
                                phamill@conradobrien.com


                                                              /s/
                                               R. Craig Wood (VSB # 24264)
                                               Micah B. Schwartz (VSB # 77299)
                                               Benjamin P. Abel (VSB # 88961)
                                               MCGUIREWOODS LLP
                                               652 Peter Jefferson Parkway, Ste. 350
                                               Charlottesville, VA 22902
                                               (Office) (434) 977-2558
                                               (Fax) (434) 980-2274
                                               cwood@mcguirewoods.com
                                               mschwartz@mcguirewoods.com
                                               babel@mcguirewoods.com

                                               Counsel for Defendant




                                                  3
